DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Skrepetos (US 2018/0031353) in view of McBride et al. (US 2019/0063884). 

Regarding claim 13, Skrepetos discloses a shooter sensing arrangement comprising two image sensors focused on a scene. See paragraphs 0083 and 0092.  Paragraph 0093 discloses wherein each scene can have multiple cameras (e.g. different distances, etc.), and also wherein each camera can be visible or IR. However, this is slightly different from applicant’s claimed invention, in that the multiple camera setup for one scene is not disclosed for the scene of the shooter, as claimed, but rather appears to be more focused on the target. Skrepetos does disclose imaging the shooter for analysis, just not imaging the shooter twice and also not using the images to determine a shooter. However, as for imaging the shooter twice, with two different camera’s, while Skrepetos does not disclose this specifically with regard to a shooter, there is a solid teaching of this concept in a broad fashion, for shooting analysis, as described above in the citation (e.g. multiple cameras on the same target). Transferring this concept to the shooter 

Regarding claim 14, Skrepetos discloses wherein the scene can include multiple shooters. See paragraph 0096. Skrepetos further discloses wherein the imaging systems on the target can be configured in an end unit (tripod 0102 – consistent with applicant’s spec, fig. 14, label 0100), and wherein the images are processed and analyzed to determine a strike point, and wherein the first set of images of the shooter determine which firearm fired. See paragraphs 0084-0086. 

Regarding claims 15-16, Skrepetos discloses wherein the target can be physical or virtual. See paragraph 0117. 

Regarding claim 17, see the rejection of claim 13 above. 

Regarding claim 19, Skrepetos discloses visible and IR imaging sensors, as described above with regard to claim 13. 

Regarding claim 20, see the rejection of claim 14 above. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Skrepetos (US 2018/0031353) in view of McBride et al. (US 2019/0063884) and also Lane et al. (US 2012/0156652). 

Regarding claims 18, the cameras can be infrared or visible, as described above with regard to claim 13. There is no explicit use of an IR filter on a single camera. However, this is established for IR sensing, as is disclosed by the Lane system in paragraph 0037, and it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Skrepetos system, in order to provide effective IR and visual imaging.  

Allowable Subject Matter
Claims 1-12 are considered allowable, because the prior art does not teach or suggest the claimed system, including the physical mechanism for control of the IR filter.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814. The examiner can normally be reached Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. MUSSELMAN
Primary Examiner
Art Unit 3715

/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715